 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL CHRISTOPHER, et al.,                         Case No. 2:21-cv-00748-JDP (PC)
12                       Plaintiffs,                    ORDER DIRECTING PLAINTIFFS TO FILE
                                                        APPLICATIONS TO PROCEED IN FORMA
13            v.                                        PAUPERIS OR PAY THE FILING FEE
14    STATE OF CALIFORNIA, et al.,
15                       Defendants.
16

17           Plaintiffs, proceeding without counsel, have filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiffs, however, have not filed applications to proceed in forma pauperis or

19   paid the required filing fee of $350.00 plus the $52.00 administrative fee. See 28 U.S.C.

20   §§ 1914(a), 1915(a). They will be provided an opportunity either to submit the appropriate

21   affidavits in support of requests to proceed in forma pauperis or to submit the required $402.00 in

22   fees.

23           Plaintiff Paul Christopher is currently incarcerated at Valley State Prison. The revised in

24   forma pauperis application form for inmates includes a section that must be completed by a

25   prison official, which must be accompanied by a certified copy of the prisoner’s prison trust

26   account statement for the six-month period immediately preceding the filing of this action.

27   However, this section is only for prisoners not in custody of the California Department of

28   Corrections and Rehabilitation (“CDCR”). Because plaintiff Paul Christopher is housed in
                                                        1
 1   CDCR custody, the CDCR will email his certified financial information directly to the court. But

 2   he must still provide a signed and dated application to proceed in forma pauperis.

 3            In accordance with the above, it is hereby ORDERED that:

 4            1. Plaintiffs shall submit, within thirty days from the date of this order, either applications

 5   to proceed in forma pauperis on the forms provided by the Clerk of Court, or the required fees in

 6   the amount of $402.00. Plaintiffs are admonished that should they seek leave to proceed in forma

 7   pauperis, they must each submit an application to proceed in forma pauperis.

 8            2. The Clerk of the Court is directed to send plaintiff Paul Christopher a form Application

 9   to Proceed In Forma Pauperis By a Prisoner and plaintiff Carrea Christopher a form Application

10   to Proceed In Forma Pauperis.

11            3. Plaintiffs’ failure to comply with this order will result in a recommendation that this

12   action be dismissed.

13
     IT IS SO ORDERED.
14

15
     Dated:      April 30, 2021
16                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
